Judgment unanimously reversed, on the law, plea vacated and matter remitted to Monroe County Court for further proceedings on the indictment. Memorandum: Defendant’s plea of guilty must be vacated since the plea was induced, in part, by the understanding that the sentence would run concurrently with a sentence imposed for a conviction now set aside (People v Fuggazzatto, 62 NY2d 862, 863; People v Rogers, 48 NY2d 167, 175; People v Clark, 45 NY2d 432, 440). (Appeal from judgment of Monroe County Court, Cicoria, J. — burglary, second degree.) Present — Hancock, Jr., J. P., Doerr, Denman, O’Donnell and Pine, JJ.